In March, 1947, plaintiff obtained a judgment against Charles F. Budds for $15,200, with costs, which remains unsatisfied.
On July 15, 1947, plaintiff garnished the Hubbard State Bank to collect the judgment. The bank filed a disclosure denying liability to the principal defendant and representing that the moneys in the bank were the property of Ann M. Budds, his wife.
Ann M. Budds, by stipulation and court order, was permitted to intervene in the garnishment proceedings and filed a motion to dismiss the writ of garnishment on 2 grounds — (1) that the funds belonged to her; and (2) that plaintiff had failed to comply with the mandatory requirements of the statute* providing for garnishment proceedings against a nonresident principal defendant.
At the hearing before the circuit judge, counsel for Ann M. Budds and for the plaintiff stipulated in open court that Ann M. Budds waived her objection to the claimed jurisdictional defect in the proceeding and plaintiff waived any right to appeal; *Page 201 
and on that basis said parties submitted the matter to the court for final decision on the merits, without appeal.
The circuit judge held that the fund belonged to Ann M. Budds, entered judgment against the plaintiff, and no appeal was taken. Eleven days later plaintiff instituted a second garnishment against the same bank, on the same judgment, in which proceedings the garnishee defendant bank made the same disclosure as before. Ann M. Budds again intervened, again claimed the fund, and moved the court to dismiss the proceedings on the ground that the previous judgment was res judicata, and that the issuance of the second writ was a gross abuse of process.
The trial court so held, and from the order dismissing the writ of garnishment the plaintiff appeals. Her counsel claims — (1) that inasmuch as the first garnishment proceeding was void because of jurisdictional defects; and (2) because there is nothing to indicate that the fund garnished in the instant proceeding is the same as that claimed in the previous garnishment, the court erred in dismissing the writ.
We find no merit in either claim. The question in the first case as to the jurisdictional defect was waived and was not decided. Insofar as the present case is concerned, the former writ was not void. That case was submitted on its merits as to whether Ann M. Budds was the owner of the funds in the bank. On being served with the second writ 11 days later, the bank disclosed the same amount of money in its possession as before, and that it belonged to Ann M. Budds, as before disclosed. Nothing in this record tends to show the contrary. Plaintiff made no showing of any other funds or any change of condition in the interim between the issuance of the 2 writs, and the disclosure of the garnishee defendant *Page 202 
was not controverted at the hearing on the motion. On this record, the court's finding in the first case is res judicata
of plaintiff's rights against the bank, and the issuance of the instant writ was a gross abuse of process.
Appellant now makes a claim that she is not barred by the unappealed judgment in the previous garnishment, because of her stipulation not to appeal from that decision. There is no merit in the claim.
"Where an arbitration agreement provides that any controversy between the parties thereunder shall be submitted to the circuit court, and that its decision shall be final, such agreement is valid and binding on the parties, though it ousts the Supreme Court of jurisdiction of an appeal, and precludes a review of the decision of the circuit court.
"On grounds of public policy, litigants should be encouraged to accept as final the decisions of courts of original jurisdiction." Hoste v. Dalton (syllabi), 137 Mich. 522.
Affirmed, with costs to appellees.
SHARPE, C.J., and BUSHNELL, REID, NORTH, DETHMERS, BUTZEL, and CARR, JJ., concurred.
* CL 1948, § 628.29 (Stat Ann § 27.1883). *Page 203